
	

113 HR 4364 IH: Motor Vehicle Safety Act of 2014
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4364
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Waxman (for himself, Mr. Pallone, Mr. Rush, Ms. DeGette, Ms. Schakowsky, Ms. Matsui, Mrs. Christensen, Mr. Braley of Iowa, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide greater transparency, accountability, and safety authority to the National Highway
			 Traffic Safety Administration, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Motor Vehicle Safety Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—TRANSPARENCY AND ACCOUNTABILITY
					Sec. 101. Additional early warning reporting requirements.
					Sec. 102. Public notice of inspection and investigation activities.
					Sec. 103. Improved access to NHTSA vehicle safety information.
					Sec. 104. Corporate responsibility for NHTSA reports.
					Sec. 105. Appeal of defect petition rejection.
					Sec. 106. Deadlines for rulemaking.
					Sec. 107. Reports to Congress.
					Sec. 108. Restriction on Covered Vehicle Safety Officials.
					Title II—Funding
					Sec. 201. Vehicle safety user fee.
					Sec. 202. Authorization of appropriations.
					Title III—ENHANCED SAFETY AUTHORITIES
					Sec. 301. Civil penalties.
					Sec. 302. Imminent hazard authority.
					Title IV—Additional Provisions
					Sec. 401. Preemption of State law.
				
			2.DefinitionsIn this Act:
			(1)Passenger Motor vehicleThe term passenger motor vehicle means a motor vehicle (as defined in section 30102(a)(6) of title 49, United States Code) that is
			 rated at less than 10,000 pounds gross vehicular weight. Such term does
			 not include—
				(A)a motorcycle;
				(B)a trailer; or
				(C)a low speed vehicle (as defined in section 571.3 of title 49, Code of Federal Regulations).
				(2)SecretaryThe term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway
			 Traffic Safety Administration.
			ITRANSPARENCY AND ACCOUNTABILITY
			101.Additional early warning reporting requirements
				(a)Data on fatalitiesParagraph (3)(C) of section 30166(m) of title 49, United States Code is amended—
					(1)by striking The manufacturer and inserting the following: (i) In general.—The manufacturer; and
					(2)by adding at the end the following:
						
							(ii)Fatal incidentsIf an incident described in clause (i) involves fatalities, the Secretary shall require the
			 manufacturer to report—
								(I)all initial claims or notice documents that notified the manufacturer of the incident;
								(II)any police reports or other documents describing or reconstructing the incident; and
								(III)any amendments or supplements to the documents described in subclause (I), except for—
									(aa)medical documents and bills;
									(bb)property damage invoices or estimates; and
									(cc)documents related to damages..
					(b)Public availabilityParagraph (4) of section 30166(m) of title 49, United States Code, is amended by striking
			 subparagraph (C) and inserting the following:
					
						(C)DisclosureThe information provided to the Secretary pursuant to this subsection shall be disclosed publicly
			 unless exempt from disclosure under section 552(b) of title 5..
				(c)RegulationsNot later than 2 years after the date of enactment of this Act, the Secretary shall issue
			 regulations regarding public access to information submitted pursuant to
			 section 30166(m) of title 49, United States Code. The Secretary may
			 establish categories of information provided pursuant to such section that
			 must be made available to the public and categories that are exempt from
			 public disclosure under section 552(b) of title 5, United States Code.
				(d)ConsultationIn conducting the rulemaking required under subsection (c), the Secretary shall consult with the
			 Director of the Office of Government Information Services within the
			 National Archives and the Director of the Office of Information Policy of
			 the Department of Justice.
				(e)Presumption and limitationThe Secretary shall issue the regulations with a presumption in favor of maximum public
			 availability of information. The following types of information shall not
			 be eligible for protection under section 552(b)(4) of title 5, United
			 States Code, and shall not be withheld from public disclosure:
					(1)Production information regarding passenger motor vehicles, information on incidents involving death
			 or injury, and numbers of property damage claims.
					(2)Aggregated numbers of consumer complaints.
					(f)Nullification of prior regulationsBeginning 2 years after the date of enactment of this Act, the regulations establishing early
			 warning reporting class determinations in Appendix C of section 512 of
			 title 49, Code of Federal Regulations, shall have no force or effect.
				102.Public notice of inspection and investigation activitiesThe Secretary shall provide public notice of all inspection and investigation activities conducted
			 by the Secretary under section 30166 of title 49, United States Code, and
			 make any such notice, and notice of any enforcement or other action taken
			 as a result of an inspection or investigation available on the website of
			 the National Highway Traffic Safety Administration immediately after such
			 notice is issued.
			103.Improved access to NHTSA vehicle safety informationNot later than 2 years after the date of enactment of this Act, the Secretary shall improve public
			 accessibility to information on the website of the National Highway
			 Traffic Safety Administration regarding vehicle safety, including Early
			 Warning data, studies, investigations, inspections, incident reports, and
			 other materials, by—
				(1)improving organization and functionality and allowing for data to be searched, aggregated, and
			 downloaded;
				(2)providing greater consistency in presentation of vehicle safety issues; and
				(3)improving searchability about specific vehicles and issues through standardization of commonly used
			 search terms and the integration of databases to enable all to be
			 simultaneously searched using the same keyword search function.
				104.Corporate responsibility for NHTSA reportsParagraph (1) of section 30166(o) of title 49, United States Code, is amended by striking may and inserting shall.
			105.Appeal of defect petition rejectionSection 30162 of title 49, United States Code, is amended by adding at the end the following:
				
					(e)Judicial reviewA decision of the Secretary to deny a petition filed under subsection (a)(2) of this section is
			 agency action subject to judicial review under chapter 7 of title 5, and
			 such action shall not be considered committed to agency discretion within
			 the meaning of section 701(a)(2) of such title. A person aggrieved by the
			 denial of a petition may obtain judicial review by filing an action in the
			 court of appeals of the United States for the circuit in which the person
			 resides or has its principal place of business or the United States Court
			 of Appeals for the District of Columbia Circuit not more than 180 days
			 after notice of the denial of the petition is published in the Federal
			 Register..
			106.Deadlines for rulemakingIf the Secretary determines that a deadline for a final rule under this Act, or an amendment made
			 by this Act, cannot be met, the Secretary shall—
				(1)notify the Committee on Energy and Commerce of the House of Representatives and the Senate
			 Committee on Commerce, Science, and Transportation and explain why that
			 deadline cannot be met; and
				(2)establish a new deadline for that rule.
				107.Reports to Congress
				(a)Study on early warning dataNot later than 3, 5, 7, and 9 years after the date of enactment of this Act, the Office of the
			 Inspector General of the Department of Transportation shall complete a
			 study of the utilization of Early Warning data by the National Highway
			 Traffic Safety Administration (NHTSA). Each study shall evaluate the
			 following:
					(1)The number and type of requests for information made by NHTSA based on data received in the Early
			 Warning Reporting system.
					(2)The number of safety defect investigations opened by NHTSA using any information reported to the
			 agency through the Early Warning Reporting system.
					(3)The nature and vehicle defect category of all such safety defect investigations.
					(4)The number of investigations described in paragraph (2) that are subsequently closed without
			 further action.
					(5)The duration of each investigation described in paragraph (2).
					(6)The percentage of each investigation that result in a finding of a safety defect or recall by the
			 agency.
					(7)Other information the Office of the Inspector General determines to be appropriate.
					(b)Report on operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging
			 TechnologiesNot later than 6 months after the date of enactment of this Act, the Secretary shall report to
			 Congress regarding the operations of the Council for Vehicle Electronics,
			 Vehicle Software, and Emerging Technologies. Such report shall include
			 information about the accomplishments of the Council, the role the Council
			 plays in integrating and aggregating expertise across NHTSA, and
			 priorities of the Council over the next 5 years.
				(c)Submission of reportsEach study described in subsection (a) and the report described in subsection (b) shall be
			 submitted to the Committee on Energy and Commerce of the House of
			 Representatives and to the Committee on Commerce, Science, and
			 Transportation of the Senate upon completion.
				108.Restriction on Covered Vehicle Safety Officials
				(a)AmendmentSubchapter I of chapter 301 of title 49, United States Code, is amended by adding at the end the
			 following:
					
						30107.Restriction on covered vehicle safety officials
							(a)In generalFor a period of 1 year after the termination of his or her service or employment, a covered vehicle
			 safety official shall not knowingly make, with the intent to influence,
			 any communication to or appearance before any officer or employee of the
			 National Highway Transportation Safety Administration on behalf of any
			 manufacturer subject to regulation under this chapter in connection with
			 any matter involving vehicle safety on which such person seeks official
			 action by any officer or employee of the National Highway Transportation
			 Safety Administration.
							(b)No effect on section 207This section does not expand, contract, or otherwise affect the application of any waiver or
			 criminal penalties under section 207 of title 18.
							(c)Effective dateThis section shall apply to covered vehicle safety officials who terminate service or employment
			 with the National Highway Transportation Safety Administration after the
			 date of enactment of the Motor Vehicle Safety Act of 2014.
							(d)DefinitionIn this section, the term covered vehicle safety official means any officer or employee of the National Highway Transportation Safety Administration who,
			 within the final 12 months of his or her service or employment with the
			 agency, serves or served in a technical or legal capacity, and whose job
			 responsibilities include or included vehicle safety defect investigation,
			 vehicle safety compliance, vehicle safety rulemaking, or vehicle safety
			 research, and any officer or employee of the National Highway
			 Transportation Safety Administration serving in a supervisory or
			 management capacity over such officers or employees.
							(e)Special rule for detaileesFor purposes of this section, a person who is detailed from one department, agency, or other entity
			 to another department, agency, or other entity shall, during the period
			 such person is detailed, be deemed to be an officer or employee of both
			 departments, agencies, or such entities.
							(f)Exception for testimonyNothing in this section shall prevent an individual from giving testimony under oath, or from
			 making statements required to be made under penalty of perjury..
				(b)Civil penaltySection 30165(a) of title 49, United States Code, is further amended by adding at the end the
			 following:
					
						(5)Section 30107A person who violates section 30107 shall be subject to a civil penalty of not more than $55,000..
				(c)Conforming amendmentThe table of sections for chapter 301 of title 49, United States Code, is amended by inserting
			 after the item relating to section 30106 the following:
					
						
							30107. Restriction on covered vehicle safety officials..
				IIFunding
			201.Vehicle safety user fee
				(a)AmendmentSubchapter I of chapter 301 of title 49, United States Code, as amended by section 108(a), is
			 further amended by adding at the end the following:
					
						30108.Vehicle safety user fee
							(a)Establishment of fundThere is established in the Treasury of the United States a separate account for the deposit of
			 fees under this section to be known as the Vehicle Safety Fund.
							(b)Assessment and collection of vehicle safety feesBeginning 1 year after the date of enactment of the Motor Vehicle Safety Act of 2014, the Secretary shall assess and collect, in accordance with this section, a vehicle safety user
			 fee from the manufacturer for each motor vehicle that is certified as
			 compliant with applicable motor vehicle safety standards pursuant to
			 section 30115.
							(c)DepositThe Secretary shall deposit any fees collected pursuant to subsection (b) into the Vehicle Safety Fund established by subsection (a).
							(d)UseAmounts in the Vehicle Safety Fund shall be available to the Secretary, as provided in subsection
			 (i), for making expenditures to meet the obligations of the United States
			 to carry out vehicle safety programs of the National Highway Traffic
			 Safety Administration.
							(e)Vehicle safety user fee
								(1)First, second, and third year feesThe fee assessed under this section for the first three years shall be as follows:
									(A)$3 for each vehicle certified during the first year in which such fees are assessed.
									(B)$6 for each vehicle certified during the second year in which such fees are assessed.
									(C)$9 for each vehicle certified during the third year in which such fees are assessed.
									(2)Subsequent yearsThe fee assessed under this section for each vehicle certified after the third year in which such
			 fees are assessed shall be adjusted by the Secretary by notice published
			 in the Federal Register to reflect the total percentage change that
			 occurred in the Consumer Price Index for all Urban Consumers for the
			 12-month period ending June 30 preceding the fiscal year for which fees
			 are
			 being established.
								(3)PaymentThe Secretary shall require payment of fees under this section on a quarterly basis and not later
			 than one quarter after the date on which the fee was assessed.
								(f)RulemakingNot later than 9 months after the date of enactment of the Motor Vehicle Safety Act of 2014, the Secretary shall promulgate rules governing the collection and payment of fees pursuant to
			 this section.
							(g)Limitations
								(1)In generalFees under this section shall not be collected for a fiscal year unless appropriations for vehicle
			 safety programs of the National Highway Traffic Safety Administration for
			 such fiscal year (excluding the amount of fees appropriated for such
			 fiscal year) are equal to or greater than the amount of appropriations for
			 vehicle safety programs of the National Highway Traffic Safety
			 Administration for fiscal year 2014.
								(2)AuthorityIf the Secretary does not assess fees under this section during any portion of a fiscal year
			 because of paragraph (1), the Secretary may assess and collect such fees, without any modification in the rate, at a later
			 date in such fiscal year notwithstanding the provisions of subsection (e)(3) relating to the date fees are to be paid.
								(h)Collection of unpaid feesIn any case where the Secretary does not receive payment of a fee assessed under this section
			 within 30 days after it is due, such fee shall be treated as a claim of
			 the United States Government subject to subchapter II of chapter 37 of
			 title 31.
							(i)Authorization of appropriationsIn addition to funds authorized to be appropriated under section 30104, there is authorized to be
			 appropriated from the Vehicle Safety Fund to the Secretary for the
			 National Highway Traffic Safety Administration for each fiscal year in
			 which fees are collected under subsection (b) an amount equal to the total amount collected during the previous fiscal year from fees assessed
			 pursuant to this section. Such amounts are authorized to remain available
			 until expended.
							(j)Crediting and Availability of FeesFees authorized under subsection (b) shall be collected and available for obligation only to the
			 extent and in the amount provided in advance in appropriations Acts..
				(b)Clerical amendmentThe table of sections for chapter 301 of title 49, United States Code, as amended by section
			 108(d), is further amended by inserting after the item relating to section
			 30107 the following:
					
						
							30108. Vehicle safety user fee..
				202.Authorization of appropriationsSection 30104 of title 49, United States Code, is amended—
				(1)by striking $98,313,500; and
				(2)by striking in each fiscal year beginning in fiscal year 1999 and ending in fiscal year 2011. and inserting the following:
					and to carry out the Motor Vehicle Safety Act of 2014—(1)$200,000,000 for fiscal year 2015;
						(2)$240,000,000 for fiscal year 2016; and
						(3)$280,000,000 for fiscal year 2017..
				IIIENHANCED SAFETY AUTHORITIES
			301.Civil penalties
				(a)In generalSection 30165 of title 49, United States Code, is amended—
					(1)in subsection (a)(1)—
						(A)in the first sentence by striking $5,000 and inserting $25,000; and
						(B)in the third sentence, by striking $35,000,000 and inserting $200,000,000; and
						(2)in subsection (a)(3)—
						(A)in the second sentence by striking $5,000 and inserting $25,000; and
						(B)in the third sentence, by striking $35,000,000 and inserting $200,000,000.
						(b)ConstructionNothing in this section shall be construed as preventing the imposition of penalties under section
			 30165 of title 49, United States Code, prior to the issuance of a final
			 rule pursuant to section 31203(b) of the Moving Ahead for Progress in the
			 21st Century Act (49 U.S.C. 30165 note).
				302.Imminent hazard authority
				(a)In generalSection 30118(b) of title 49, United States Code, is amended by adding at the end the following:
					
						(3)Imminent hazard ordersIf the Secretary of Transportation in making a decision under subsection (a) also initially decides
			 that such defect or noncompliance presents a substantial likelihood of
			 death or serious injury to the public, the Secretary shall notify such
			 manufacturer. The opportunity for the manufacturer to present information,
			 views, and arguments in accordance with paragraph (1) shall be provided as
			 soon as practicable but not later than 10 calendar days after the initial
			 decision. The Secretary shall expedite proceedings for a decision and
			 order under paragraph (1) and shall, as appropriate, issue an imminent
			 hazard order..
				(b)ProceduresNot later than 2 years after the date of enactment of this Act, the Secretary shall issue
			 procedures for the issuance and enforcement of imminent hazard orders
			 under section 30118(b)(3) of title 49, United States Code (as added by
			 subsection (a)), consistent with the provisions of chapter 301 of such
			 title and chapter 5 of title 5, United States Code (commonly known as the
			 Administrative Procedure Act).
				IVAdditional Provisions
			401.Preemption of State law
				(a)Congressional authorization requiredNotwithstanding any other provision of law, the Secretary shall not publish a rule pursuant to
			 section 30111 of title 49, United States Code, that addresses the issue of
			 preemption of State law seeking damages for personal injury, death, or
			 property damage unless Congress expressly authorizes the Secretary to
			 address such preemption.
				(b)Preemption languageAny language addressing the issue of preemption contained within regulations issued by the
			 Secretary pursuant to section 30111 of title 49, United States Code,
			 during the years 2005 through 2008 shall not be considered in determining
			 whether any such rule preempts any action under State law seeking damages
			 for personal injury, death, or property damage unless Congress expressly
			 authorizes the Secretary to address such preemption.
				
